entered February 10, 2014, setting the value of the stock was a final
                appealable judgment and the notice of appeal was untimely.
                Respondents/cross-appellants and respondents also move to dismiss the
                appeal of the award of fees and costs on the ground that the motion was
                untimely filed in the district court in violation of NRCP 54(d)(2)(B) and
                because appellants have accepted payment. The motion is opposed.
                            We conclude that the district court's order establishing the
                value of the stock was not a final appealable order because it did not set
                forth a final judgment amount.     Lee v. GNLV Corp.,    116 Nev. 424, 996
P.2d 416 (2000). Moreover, it appears that the district court has not yet
                entered a final written order including its final calculation of the
                judgment. The notice of appeal is therefore premature.    See NRAP 4(a)(1);
                Rust v. Clark Cnty. Sch. Dist., 103 Nev. 686, 688, 747 P.2d 1380, 1381
                (1987). Accordingly the appeal from the February 10, 2014, order is
                dismissed without prejudice to appellants/cross-respondents' right to
                appeal from a final written judgment. See NRAP 3A.
                            Respondents/cross-appellants and respondents also move to
                dismiss the appeal from the order awarding attorney fees and costs on the
                ground that it was untimely filed in the district court in violation of NRCP
                54. This argument goes to the merits of the appeal rather than to the
                jurisdiction of this court. Nevertheless, while ordinarily, an order
                awarding attorney fees and costs is appealable as a special order after
                final judgment, in this case because there has been no final order, the
                appeal of the attorney fee award is also premature.      See NRAP 3A(b)(8)
                (allowing appeals from special orders after final judgment); Lee v. GNLV
                Corp., 116 Nev. 424, 996 P.2d 416 (2000) (explaining that attorney fee and



SUPREME COURT
       OF
    NEVADA
                                                     2
(0) 947A
                cost awards rendered after a final judgment are appealable post-judgment
                orders). Accordingly, we
                            ORDER these appeals DISMISSED.'



                                                        Cytthe.                    j.
                                                  Saitta




                                                                               ,   J.
                                                  Pickering




                cc: Hon. Susan Scann, District Judge
                     Michael H. Singer, Settlement Judge
                     Sklar Williams LLP
                     Greenberg Traurig, LLP/Las Vegas
                     Eighth District Court Clerk




                     'The parties stipulated motion to consolidate these appeals is denied
                as moot.



SUPREME COURT
         OF
      NEVADA
                                                    3
(0) 1.947A